 SEATTLE-FIRST NATIONAL BANKSeattle-FirstNational BankandFinancial Institu-tion Employees of America,Local 1182, char-tered by United Food and Commercial WorkersInternationalUnion,AFL-CIO. Case 19-CA-11364July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn November 30, 1970, the FirstbankIndepend-ent EmployeesAssociation (Firstbank)was certi-fied by theBoard as the exclusive bargaining repre-sentative of the employeesof Seattle-First NationalBank(SeaFirst and/or the Respondent)in the ap-propriate unit.'Firstbank later voted to affiliatewith theRetail Clerks InternationalUnion, AFL-CIO (RCIU)and changed its name to Financial In-stitutionEmployeesof America, Local 1182 char-teredby theRetailClerks InternationalUnion(FIFA). FIEApetitioned the Board to amend itscertification to reflect this change.The Boardgranted the petition and amended the certification.2SeaFirst refused to bargainwith FIEA,allegingthat because nonunion members of the bargainingunitwere not allowedto vote,the affiliation elec-tion did not meet minimal due process standardsthus rendering the affiliation invalid.FIEA filedunfair labor practice charges and the Board foundthat SeaFirsthad violatedSection 8(a)(5) and or-dered SeaFirst to bargainwith the FIEA.3SeaFirst then petitionedthe Court of Appeals forthe Ninth Circuit for review, but beforeit issued adecision the Board,sua sponte,moved that the casebe remanded.The motionwas granted and on re-consideration the Board held that because non-members were not permitted to participate in theaffiliationelection the election wasinvalid.TheBoard dismissed the unfair labor practice chargesand vacated the amended certification.4Thereafter, FIEA moved the Court of Appealsfor theNinth Circuit for review of theBoard's De-cision andOrder. The Ninth Circuit heldthat re-quiring that nonunion employees be allowed tovote on affiliation questions was inconsistent withThe appropriate unit is-All of the Employer's employees within the State of Washington, ex-cluding professional employees,confidential employees,managementtrainees,and supervisors as defined in the Act.z 241 NLRB751 (1979)245NLRB700 (1979).Additionally,after the Board amendedFlEA's certification,the Retail Clerks International Union merged withthe Amalgamated Meat Cutters and ButcherWorkmen of NorthAmericato become the United Food and Commercial Workers InternationalUnion,AFL-CIO.The Board granted FIEA's motion to amend its nameto reflect this change Id at 700 fn 1.4 265 NLRB 426(1982).571the Act.5The Board petitioned the Supreme Courtfor review.The Court affirmed the Ninth Circuit'sdecision,holding that minimum due process stand-ardswere present in the affiliation election, andthat dissatisfactionwith the decisions'union mem-bersmake may be tested by a Board-conductedrepresentation as, for example,if it is unclearwhether the reorganized union retains majoritysupport.6The Supreme Court remanded the caseto the Ninth Circuit,which in turn remanded it tothe Board.Thereafter,the parties submitted state-ments of position.During the pendency of this caseat the Board, the Board issued its decision inWest-ern Commercial Transport,7inwhich the Board re-viewed the impact of the SupremeCourt's decisionin Financial Institution Employees on the continui-ty of representative aspect of affiliation.The Boardgranted the parties'subsequent request to submitadditional statements of position in light of that de-cision.The parties then filed additional statementsof position and the Chamber of Commerce of theUnited States filed an amicus brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record, thestatements of position and amicus brief and has de-cided to vacate its decision and order inSeattle-FirstNational Bank,265 NLRB 426(1982), and toamend the certification and name the Financial In-stitutionEmployees of America,Local 1182, char-tered by the United Food and Commercial Work-ers International Union, AFL-CIO as the employ-ee's exclusive bargaining representative.The Board has traditionally required that twoconditions be satisfied before granting a petition foramendment of certification based on an affiliation:the first is that the affiliation election itself satisfyminimum due process standards;the second re-quires substantial continuity between the pre- andpost-affiliation bargaining representative.8A deter-mination of whether an affiliation has so substan-tially altered a union's identity that a new represen-tation election is required rests on an examinationof the changes wrought by the affiliation.9In eachcase continuity is determined by a factual compari-son between the pre-and post-affiliation representa-tive.InWestern Commercial,the Board found thatthe affiliation of a small (136 employee unit), inde-752 F.2d 356 (9th Cir. 984)."NLRB Y. FinancialInstitutionEmployees Local 1182,475 U S. 192(1986).7 288NLRB 214 (1988)."Hammond Publishers.Inc, 286 NLRB 124 (1987).NLRB Y. Insulfab Plastics,789 F.2d 961 (1st Cir 1986). enfg 274NLRB 817 (1985)Western Commercial,supra at 218.290 NLRB No. 72 572DECISIONS OF THENATIONALLABOR RELATIONS BOARDpendent union with an entity representing 8500 em-ployees and affiliated with an international union,did not result in continuity of representative. Rely-ing on changes such as the wholesale replacementof union officers,the removal of day-to-day con-tract administration from local hands,and the lossof control over the assessment and expenditure ofdues,the Board determined that membership rightsand organizational autonomy were so diminished asto alter the"fundamental character of the repre-senting organization."WesternCommercial,supraat218.The Board thus concluded that thesechangeswere "sufficiently dramatic"to raise aquestion concerning representation and render in-appropriate an amendment of certification. In theinstant case,the Respondent contends that the af-filiation has similarly resulted in changes,with re-spect to officers,limitation on membership rights,increased power of the executive council,and in-terference with the authority of the membership tocall strikes,negotiate contracts,and settle griev-ances,that are sufficiently dramatic to alter its verycharacter and, therefore,to raise a question con-cerning representation.' 0We disagree.The record indicates that before affiliation FIEAoperated statewide and was governed by an execu-tive councilwhich formulated policy- and con-trolled the union's relationship with the Respond-ent.Negotiationof new contracts,processinggrievances and regulation of internal union affairswere all handled by committees appointed by theFIEApresident.Economic sanctions on the unitlevel could be undertaken only after being ap-proved by the executive council and ratified by themembers of the affected unit.The FIEA constitu-tion allowed for union expansion to include otherlabor organizations or employees of other banks,and for affiliations.A close examination of Local 1182 after affili-ation persuades us that there was sufficient continu-ity in the representative to warrant an amendment10 The Respondent has made no further argument relating to procedur-al due process in the affiliation election,so that question is not before usThe Respondent argues,however,that the Supreme Court's opinion is tobe read as inviting the Board to include,as part of a due process compo-nent of the continuity inquiry,a general examination of "the extent of[employee] opposition to the affiliation"We do not read the SupremeCourt's opinion as inviting such an inquiry,which would be tantamountto the Board's conducting an informal poll concerning the affiliationamong those to whom,the Court held,no opportunity to vote in the af-filiation election need be extended.Of course, if we find,on the basis ofobjective factors,that the changes in a bargaining representative are suffi-ciently dramatic to alter Its identity,we will find underWesternCommer-cial,that a question concerning representation t% raised and a Board elec-tion would be called for if the union were to continue to seek representa-tive status.Also, a question may still be raised in the traditional manner,by a timely employee-filed decertification petition or by proof of objec-tion considerations for good-faith doubt The Respondent's proposal fordirectly investigating employee sentiment in virtually any affiliation casehas no support either in the statute,Board precedent,or in the SupremeCourt's opinion in this case.of certification and a finding that the Respondent isobligated to bargain with Local 1182. The Re-spondent contendsthat Local1182 now hasdiffer-ent officers and that this is an indication of dramat-ic change resulting from the affiliation.The record,however, shows that after the affiliation, Local1182's officers,and their responsibilities,remainedthe same asthose who served for FIFA. In theyear since affiliation,there has been a natural turn-over of individuals occupying these offices. Thereisno evidence,however,that replacementof offi-cers was a condition of the affiliation or a result ofany action taken by the International.CompareWestern Commercial Transport,supra at 215.The Respondent next contends that the FIEAconstitution specifically limited membership in theunion to the Respondent'semployees,while nosuch restriction exists under th RCIU constitution.As examination of the provisions in question indi-cates that while article III of theFIEAconstitu-tion,entitled"Membership,"does limit eligibility toemployees of the respondent,that limitation is sub-ject to change upon approval of the executivecouncil,to allow the inclusion of members of otherlabor organizations. Additionally,articleVIII, enti-tled"Affiliation,"and article IX, entitled"Expan-sion,"specifically allow for the inclusion of otherlabor organizations or employees of other banksupon approval of the executive council and ratifi-cation of whatever amendments to the constitutionare required.We thus find that these provisions ofthe FIEAconstitution are entirely consistent withtheexpandedmembership eligibilityavailableunder the RCIU constitution of Local 1182 and arenot indicative of lack of continuity.The Respondent also contends that the differ-ences in eligibility requirements to hold unionoffice further distinguish the pre- and post-affili-ationentity.Under the RCIU constitution, amember must be in good standing for 1 year beforebeing eligible to hold office,while the FIEA con-stitution required that a member must be in goodstanding for only 1 month.We note that the FIEAconstitution additionally required a member, oncenominated for office,to maintain good standing upto the election. The constitution did not specify themaximum length of time between the notice of theelection and the election itself.In light of this, amember may be'required to remain in good stand-ing for a substantially longer period thanthe provi-sion prescribes,thereby diminishing the practicaldifferences between the two provisions.We alsofind it significant that the RCIU provision concernsonly the election of new officers,and does not re-quire that the old officers must be replaced uponaffiliation because they lack the requisite period of SEATTLE-FIRST NATIONAL BANKunion membership.Thus,as noted above,the offi-cersthe FIEAretain their positions upon affiliationwith RCIU.The Respondentfurther contends that under theRCIU constitution,the local'sexecutive councilcan accept or reject an employer's final contractoffer withoutmembershipapproval,whereas underthe FIEAconstitution all contracts were subject tothe ratification of the membership.The evidenceshows that under theRCIU constitutionthe execu-tive council doeshave authorityto acceptor rejectan employer's final contractoffer,but can do soonly after the failure of the membership of the af-fected local to approve a strike or other economicaction.We find thatunder these circumstances themembership does have the opportunity to voice itsapproval or disapproval of a final offer and the ex-ecutive council cannot bypass the membership asallegedby theRespondent.Finally,the Respondent alleges thatthe RCIUconstitution severely restricts the local's ability tocall strikes,negotiate binding collective-bargainingagreements,and effectivelyto resolve grievances.Upon our examination of the comparable sectionsof the respectiveconstitutions,we findno merit tothis contention.Under the FIEAconstitution thelocal unit could employ economic sanctions, in-cluding engaging in strikes,but only after an af-firmative vote of two-thirds ofthe executive coun-ciland ratificationof the strikeby 60 percent ofthe members of the affected unit. If the unit shouldstrikewithout the approval of the executive coun-cil, the striking members of the unit would be sub-ject to expulsion,suspension,or fines as a result ofintentionally violatingFIEApolicy and rules. Bycomparison,under theRCIU constitution, strikeaction mustbe approved by the executivecounciland a two-thirdsmajority of the affected local'svoting members.The strikemust also have the ap-proval of theInternational president.The RCIUconstitution indicates that the president's approvalensures compliance with the constitution and ex-haustion of all amicable means of adjustment priorto engaging in economic sanctions in an effort toprotect membership interests.If a local engages ina strike without approval,however,the penalty isonly the denial of strike benefits." The Interna-i iTheRespondent contends,citingHansenY.Guyette,814 F 2d 547(8thCir.1987), that the International could impose a trusteeship on alocal because it fails to obtain authorization to strike.As weacknowledgethat the International's constitution confers broad and pervasive powers,the evidence here discloses that the exercise of such authority is reservedfor only themost compelling situations,to witthe Hansen case. In thatextraordinary case,a local union engaged in a protracted and violentstrike,which commanded national attention-in every sense an atypicalseries of events.In our view,the fact that an international may exercisethis potential authority does not defeat the conclusion that in most situa-tions decisionsto strike remain at the local level573tional alsocannot forcea local to participate in astrike.With respect to local control of contractnegotia-tions,the recordindicatesthat under the RCIUconstitution the termsof proposedcollective-bar-gaining contracts must be submittedto theInterna-tional president for approvalupon request(emphasisadded)prior to membership action.Donald Hofer,Internationalvicepresidentand director of thenorthwest division of the RCIU, testified that thisrequirementis to prevent sweetheart contracts thatresult in injuryto other locals,and to safeguard thestandards and integrityof the contract. Further,Hofer stated thatduringhis associationwith theInternational this sectionof the constitution hadnot been enforcedand the local unions negotiatedtheir own contracts.The International provides as-sistance to a local only upon the local's request.Finally,regarding grievance handling, the recordshows that under theFIEAconstitution grievancesweremanagedby a grievancecommittee appointedby thepresident.Under the RCIU constitution,Local 1182's grievancesare dealt with by the samepersonnelwho weredesignatedby the FIEA con-stitutionto handle grievances. The Internationalhas assignedan advisoryrepresentative to assist theLocal in thesedispute resolution sessions.Applying the test set forth by theSupremeCourt inFinancial Institution,as applied by theBoard inWesternCommercial,we find that thepost-affiliation unionmeets the test of continuity.As set forth above, autonomyessentially remains atthe locallevel, includingday-to-day contract ad-ministration,handling ofgrievances,control of col-lective bargaining,and the callingof strikes.Whilesomedifferencesexistbetween the FIEA and theRCIU,these are not "sufficiently dramatic"to alterthe identity of thebargaining representative andraise a question concerning representation.Accord-ingly,we findthat by failing and refusing to recog-nize and bargain refusing to recognize and bargainwith the RCIU theRespondent has violated Sec-tion 8(a)(5) and(1) of the Act.12More relevant to our determination in this case is testimony that indi-cates in the previous 5 years trusteeship had been imposed on only 5 ofapproximately 215 locals, all as a result of financial irregularities.Of thesefive, one local requested the trusteeship in an effort to end chaos causedby factions within the local.i$ The Respondent contends that after affiliation Local 1182 possessesgreater economic power thanFIEA, therebycreating a different bargain-ing entity.We find thiscontention is without merit.SeeInsulfab Plastics,above at fn.8 andHammond,above.The Respondent contends that differences in the handling of union fi-nances,the amendment process,membership meetings, and physical fa-cilitiesmanifest a lack of continuity.Little recordevidence exists regard-ing these matters.For example,no membership meetings had been heldby the time of the hearing and no amendments had been proposed. Thealleged changes in the physical facility involved the relocation of theContinued 574DECISIONSOF THE NATIONALLABOR RELATIONS BOARDORDERIT ISFURTHER ORDERED that the Board's Deci-The National Labor Relations Board orders thatitsDecision and Order in Case 19-CA-11364 (265NLRB 426)is vacated in its entirety.union's office from one room to another,just down the hall in the samebuilding,and while different individuals controlled union finances, thiswas the result of turnover among the individuals holding the officescharged with financial responsibilities.We find these changes do notdemonstrate a lack of continuity.sion andOrder in Case 19-CA-11364 (245 NLRB700) is reinstated in its entirety.IT IS FURTHER ORDERED that the Board'sDeci-sion and Amendmentof Certificationissued inCase 19-AC-23 (241 NLRB751) is reinstated in itsentirety.